       Case 1:20-cv-05702-JPC-KHP Document 23 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       8/23/2021
 MAITE NATHALY,

                                 Plaintiff,
                                                                    1:20-CV-5702
                     -against-
                                                                        ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

       The Court has been made aware of the Defendant’s unsuccessful attempts to reach

Plaintiff. The Court hereby orders Plaintiff to participate in litigation and comply with court

ordered deadlines or face dismissal of the case for failure to prosecute.

       SO ORDERED.

 Dated:   August 23, 2021
          New York, New York

                                                               KATHARINE H. PARKER
                                                           United States Magistrate Judge
